DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/19/2021.
Claim(s) 1-22 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 23-42 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments

Applicant’s arguments, see pages 8-9, filed 2/19/2021, with respect to the rejection(s) of claim(s) 23-42 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takeda et al. US 20190268096, Chen et al. US 20160234857 and 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 11), June 2016, 3GPP, 3GPP TS 36.331 V11.16.0.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 25, 26, 30, 31, 32, 33, 37, 38, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20190268096 (cited in Non-Final Rejection dated 6/19/2020) in view of Chen et al. US 20160234857 and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 11), June 2016, 3GPP, 3GPP TS 36.331 V11.16.0.

As to claim 23:
Takeda et al. discloses:
A wireless transmit/receive unit (WTRU) comprising:
an antenna; and
a processor operatively coupled to the antenna, wherein:
 the processor and the antenna are configured to receive downlink control information (DCI) comprising an assignment of resources for a downlink transmission;
(“user terminals and so on according to one embodiment of the present invention may function as a computer that executes the processes of the radio 
(“The communication apparatus 1004 is hardware (transmitting/receiving apparatus) for allowing inter-computer communication by using wired and/or wireless networks, ... For example, the above-described transmitting/receiving antennas 101 (201), amplifying sections 102 (202), transmitting/receiving sections 103 (203), communication path interface 106 and so on may be implemented by the communication apparatus 1004”; Takeda et al.; 0205)
(“To receive the DL data, for example, when short-TTI DCI schedules short TTIs in part of the resources for the long TTI's DL data, or when puncturing DCI commands puncturing of these resources, UE may puncture these resources. If the UE fails to decode the DL data of the long TTI, the UE may indicate the soft bits corresponding to punctured resources as unknown, or may not save these soft bits (see the first embodiment).”; Takeda et al.; 0113)
(“FIG. 12 is a diagram to show examples of resources specified by the DCIs of the second embodiment. In FIG. 12, the long TTI data is scheduled by long-TTI DCI. The punctured resources of short TTIs #2 and #5 may be designated by separate puncturing DCIs, or may be designated together, by one puncturing DCI. The short TTI data of short TTI #4 is scheduled by short-TTI 
(“(1) long-TTI DCI (DL control information for long TTI scheduling)”; Takeda et al.; 0108)
(“(2) short-TTI DCI (DL control information for short TTI scheduling)”; Takeda et al.; 0109)
(where
“UE”/”user terminals” maps to “WTRU”,
“antennas” maps to “antenna”,
“processor” maps to “processor”,
FIG. 19 illustrates “coupled”
“receive DL data”/”long TTI's DL data” maps to “downlink transmission”,
“long TTI data is scheduled by long-TTI DCI”/“long TTI data scheduled by DCI”/FIG. 12 maps to “DCI”,
 “scheduled” maps to “assignment”

the processor is further configured to determine, based on an indication included in the DCI, that one or more subresources within the assigned resources are reserved, ...
 (“(3) puncturing DCI (DL control information for commanding puncturing)”; Takeda et al.; 0110)
(“Also, resources in a long TTI that can be punctured by short TTIs (time resources where short TTIs can be scheduled) may be determined in advance, 
(“Information related to the methods of controlling soft bits described with each embodiment, information related to puncturing DCI, and/or other pieces of information may be defined in the specification in advance, and may be reported to (configured in, indicated to, etc.) UE by using higher layer signaling (for example, radio resource control (RRC) signaling, broadcast information (for example, the master information block (MIB), system information blocks (SIBs), etc.), medium access control (MAC) signaling), physical layer signaling (for example, downlink control information (DCI)), and/or other signals, or by combining these.”; Takeda et al.; 0125)
“short TTIs” maps to “subresources”
“puncturing DCI commands puncturing these resources” maps to “indication included in the DCI”, where “commands” maps to “indication”,
“puncturing”/”punctured resources as unknown”/”punctured resource specified by DCI”/”punctured resources of short TTIs #2 and #5” maps to “one or more subresources within the assigned resources are reserved”, where “puncturing”/”punctured” maps to “reserved”

the processor and the antenna further configured to receive the downlink ... using a portion of the assigned resources, wherein the portion excludes the one or more subresources.

“receive the DL data”/”long TTI”/”long TTI’s DL data”/”soft bits...unknown” maps to “receive the downlink...using a portion of the scheduled resources”, where a portion of the “DL data”/”long TTI’s DL data” is received using a portion of the “long TTI” except as “punctured” by the “short TTI” which maps to “portion of the assigned subresources”, where “short TTI” maps to “one or more subresources”, where “punctured”/”unknown” maps to “excludes”

Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are  at least determined by a symbol level bitmap in a time domain that is configured via radio resource control (RRC) signaling; and
[receive the downlink] transmission

However, Chen et al. further teaches a bitmap capability which includes:
wherein the one or more subresources are at least determined by a symbol level bitmap in a time domain that is configured via radio resource control (RRC) signaling; and
(“Thus, base station 105-a may determine what resources are being used by low latency communication 210. Base station 105-a may then generate a low latency indicator including control information to indicate the presence of the low latency communication. Base station 105-a may include the low latency indicator with a subsequent downlink grant associated with a subsequent non-low latency 
(where
“RBs” maps to “one or more subresources”,
“In some examples, the indicator may be or include a bitmap, which may indicate whether low latency transmissions have been scheduled in prior symbols of a subframe”/”The indicator may include granularity in the ... or time domain” maps to “are at least determined by a symbol level bitmap in a time domain”, where “scheduled” maps to “determined”, “bitmap...prior symbols” maps to “symbol level bitmap”, “in the...time domain” maps to “in a time domain”
“configured via radio resource control (RRC) signaling”, where “broadcast” maps to “RRC”, where 3GPP indicates that the “RRC protocol” includes “broadcast of system information” (3GPP; p.23-24 Section 4.4)

 [receive the downlink] transmission
(“Moreover, because the numerology of such low latency symbols may be consistent with numerology for non-low latency system operation, low latency-capable devices can utilize the low latency symbols while non-low latency devices can readily ignore the symbols.”; Chen et al.; 0031)
(“A receiving device may detect a signal associated with low latency transmissions and decode a non-low latency communication accordingly.”; Chen et al.; 0007)
(“The UE 115 may use the indicator to mitigate low latency interference and to reliably decode the non-low latency communication.”; Chen et al.; 0058)
(“UE 115-c may receive the low latency indicator during the non-low latency transmission and may decode the received data according to the received indictor.”; Chen et al.; 0070)
(where
“decode a non-low latency communication”/”decode the non-low latency communication”/”decode the received data” maps to “[receive the downlink] transmission”,
“the portion excludes the one or more subresources”

Chen et al. teaches that information for two types of communication devices may overlap and communicates an indicator so a device can determine which portions of a resource to skip for decoding.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bitmap capability of Chen et al. into Takeda et al.. By modifying the communication capability of the UE/base station of Takeda et al. to include the bitmap capability as taught by the UE/base station of Chen et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interference mitigation (Chen et al.; 0030) are achieved.

As to claim 24:
Takeda et al. discloses:
wherein the one or more subresources comprise a subset of resource blocks and symbols within the assigned resources.
(“The content of puncturing DCI may include information about the frequency resource (for example, a resource block (RB)) to be punctured. For example, UE-common puncturing DCI may command specifying punctured RBs 
(“The DCI of (1) has a relatively long cycle, and may be transmitted and/or received, for example, at a frequency of once per subframe (one long TTI). The DCIs of (2) and (3) have a relatively short cycle, and may be transmitted and/or received, for example, at a frequency of once every two symbols (one short TTI). Note that the DCIs of (2) and (3) may have different transmission cycles (monitoring cycles), and, for example, one may be an integral multiple of the other.”; Takeda et al.; 0111)
(where FIG. 12 illustrates “subset”)

As to claim 25:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are configured with a subcarrier spacing.

However, Chen et al. further teaches a spacing capability which includes:
wherein the one or more subresources are configured with a subcarrier spacing.

(“The spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth. For example, K may be equal to 72, 180, 300, 600, 900, or 1200 with a subcarrier spacing of 15 kilohertz (KHz) for a corresponding system bandwidth”; Chen et al.; 0049)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the spacing capability of Chen et al. into Takeda et al.. By modifying the communication capability of the UE/base station of Takeda et al. to include the spacing capability as taught by the UE/base station of Chen et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interference mitigation (Chen et al.; 0030) are achieved.

As to claim 26:
Takeda et al. discloses:
wherein the one or more subresources are configured with a time-domain pattern for repetition.
(“In addition, while FIG. 2 shows an example in which the TTI length and the cycle in which scheduling can be made (the interval between scheduling 

As to claim 30:
Takeda et al. discloses:
A method for use in a wireless transmit/receive unit (WTRU), the method comprising:
receiving downlink control information (DCI) comprising an assignment of resources for a downlink transmission;
 (“user terminals and so on according to one embodiment of the present invention may function as a computer that executes the processes of the radio communication method of the present invention. FIG. 19 is a diagram to show an exemplary hardware structure of ... a user terminal according to one embodiment of the present invention. Physically, the above-described ... user terminals 20 may be formed as a computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, communication apparatus 1004”; Takeda et al.; 0197)

(“To receive the DL data, for example, when short-TTI DCI schedules short TTIs in part of the resources for the long TTI's DL data, or when puncturing DCI commands puncturing of these resources, UE may puncture these resources. If the UE fails to decode the DL data of the long TTI, the UE may indicate the soft bits corresponding to punctured resources as unknown, or may not save these soft bits (see the first embodiment).”; Takeda et al.; 0113)
(“FIG. 12 is a diagram to show examples of resources specified by the DCIs of the second embodiment. In FIG. 12, the long TTI data is scheduled by long-TTI DCI. The punctured resources of short TTIs #2 and #5 may be designated by separate puncturing DCIs, or may be designated together, by one puncturing DCI. The short TTI data of short TTI #4 is scheduled by short-TTI DCI. The long-TTI DCI and the short-TTI DCI are generated and transmitted so as to be detected by the same UE.”; Takeda et al.; 0112)
(“(1) long-TTI DCI (DL control information for long TTI scheduling)”; Takeda et al.; 0108)
(“(2) short-TTI DCI (DL control information for short TTI scheduling)”; Takeda et al.; 0109)

“UE”/”user terminals” maps to “WTRU”,
“antennas” maps to “antenna”,
“processor” maps to “processor”,
FIG. 19 illustrates “coupled”
“receive DL data”/”long TTI's DL data” maps to “downlink transmission”,
“long TTI data is scheduled by long-TTI DCI”/“long TTI data scheduled by DCI”/FIG. 12 maps to “DCI”,
 “scheduled” maps to “assignment”

determining, based on an indication included in the DCI, that one or more subresources within the assigned resources are reserved, ...
(“(3) puncturing DCI (DL control information for commanding puncturing)”; Takeda et al.; 0110)
(“Also, resources in a long TTI that can be punctured by short TTIs (time resources where short TTIs can be scheduled) may be determined in advance, or may be configured in UE through higher layer signaling and so on. This allows the UE to determine which bits of the original long TTI data soft bits correspond to.”; Takeda et al.; 0066)
(“Information related to the methods of controlling soft bits described with each embodiment, information related to puncturing DCI, and/or other pieces of information may be defined in the specification in advance, and may be reported to (configured in, indicated to, etc.) UE by using higher layer signaling (for 
“short TTIs” maps to “subresources”
“puncturing DCI commands puncturing these resources” maps to “indication included in the DCI”, where “commands” maps to “indication”,
“puncturing”/”punctured resources as unknown”/”punctured resource specified by DCI”/”punctured resources of short TTIs #2 and #5” maps to “one or more subresources within the assigned resources are reserved”, where “puncturing”/”punctured” maps to “reserved”
“resources in a long TTI that can be punctured by short TTIs (time resources where short TTIs can be scheduled) may ... may be configured in UE through higher layer signaling”/”information related to puncturing DCI...using higher layer”/”using higher layer signaling (for example, radio resource control (RRC) signaling” maps to “the one or more subresources are configured by higher layers”, where “higher layer signaling” is considered as analogous or includes “radio resource control (RRC) signaling”

receiving the downlink ... using a portion of the assigned resources, wherein the portion excludes the one or more subresources.
 (where
“receive the downlink...in a portion of the assugned resources”, where a portion of the “DL data”/”long TTI’s DL data” is received a portion of the “long TTI” except as “punctured” by the “short TTI” which maps to “portion of the assigned subresources”, where “short TTI” maps to “one or more subresources”, where “punctured”/”unknown” maps to “excludes”

Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are  at least determined by a symbol level bitmap in a time domain that is configured via radio resource control (RRC) signaling; and
[receive the downlink] transmission

However, Chen et al. further teaches a bitmap capability which includes:
wherein the one or more subresources are at least determined by a symbol level bitmap in a time domain that is configured via radio resource control (RRC) signaling; and
(“Thus, base station 105-a may determine what resources are being used by low latency communication 210. Base station 105-a may then generate a low latency indicator including control information to indicate the presence of the low latency communication. Base station 105-a may include the low latency indicator with a subsequent downlink grant associated with a subsequent non-low latency transmission to UE 115-a. For example, the indicator may be included as part of 
(where
“RBs” maps to “one or more subresources”,
“In some examples, the indicator may be or include a bitmap, which may indicate whether low latency transmissions have been scheduled in prior symbols of a subframe”/”The indicator may include granularity in the ... or time domain” maps to “are at least determined by a symbol level bitmap in a time domain”, where “scheduled” maps to “determined”, “bitmap...prior symbols” maps to “symbol level bitmap”, “in the...time domain” maps to “in a time domain”
“the indicator may be sent in symbols that include broadcast-type” maps to “configured via radio resource control (RRC) signaling”, where “broadcast” maps “RRC”, where 3GPP indicates that the “RRC protocol” includes “broadcast of system information” (3GPP; p.23-24 Section 4.4)

 [receive the downlink] transmission
(“Moreover, because the numerology of such low latency symbols may be consistent with numerology for non-low latency system operation, low latency-capable devices can utilize the low latency symbols while non-low latency devices can readily ignore the symbols.”; Chen et al.; 0031)
(“A receiving device may detect a signal associated with low latency transmissions and decode a non-low latency communication accordingly.”; Chen et al.; 0007)
(“The UE 115 may use the indicator to mitigate low latency interference and to reliably decode the non-low latency communication.”; Chen et al.; 0058)
(“UE 115-c may receive the low latency indicator during the non-low latency transmission and may decode the received data according to the received indictor.”; Chen et al.; 0070)
(where
“decode a non-low latency communication”/”decode the non-low latency communication”/”decode the received data” maps to “[receive the downlink] transmission”,
“ignore the symbols”/”use the indicator...to reliably decode”/”decode...according to the received indicator” maps to “the portion excludes the one or more subresources”

Chen et al. teaches that information for two types of communication devices may overlap and communicates an indicator so a device can determine which portions of a resource to skip for decoding.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bitmap capability of Chen et al. into Takeda et al.. By modifying the communication capability of the UE/base station of Takeda et al. to include the bitmap capability as taught by the UE/base station of Chen et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interference mitigation (Chen et al.; 0030) are achieved.

As to claim 31:
Takeda et al. discloses:
wherein the one or more subresources comprise a subset of resource blocks and symbols within the assigned resources.
(“The content of puncturing DCI may include information about the frequency resource (for example, a resource block (RB)) to be punctured. For example, UE-common puncturing DCI may command specifying punctured RBs from all bands in predetermined short TTI periods. Also, UE-specific puncturing DCI may command specifying punctured RBs from among the long TTI frequency resources scheduled in predetermined short TTI periods. In the latter 
(“The DCI of (1) has a relatively long cycle, and may be transmitted and/or received, for example, at a frequency of once per subframe (one long TTI). The DCIs of (2) and (3) have a relatively short cycle, and may be transmitted and/or received, for example, at a frequency of once every two symbols (one short TTI). Note that the DCIs of (2) and (3) may have different transmission cycles (monitoring cycles), and, for example, one may be an integral multiple of the other.”; Takeda et al.; 0111)
(where FIG. 12 illustrates “subset”)

As to claim 32:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are configured with a subcarrier spacing.

However, Chen et al. further teaches a spacing capability which includes:
wherein the one or more subresources are configured with a subcarrier spacing.
(“For instance, in certain systems supporting low latency may include a 15 kHz tone spacing and a cyclic prefix (CP) duration of roughly 71 μs.”; Chen et al.; 0031)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the spacing capability of Chen et al. into Takeda et al.. By modifying the communication capability of the UE/base station of Takeda et al. to include the spacing capability as taught by the UE/base station of Chen et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interference mitigation (Chen et al.; 0030) are achieved.

As to claim 33:
Takeda et al. discloses:
wherein the one or more subresources are configured with a time-domain pattern for repetition.
(“In addition, while FIG. 2 shows an example in which the TTI length and the cycle in which scheduling can be made (the interval between scheduling timings) are the same, the cycle of scheduling timings may be shorter than the TTI length. For example, to transmit and receive a long TTI or a short TTI comprised of X symbols, a UE may monitor and blind-decode DL assignments 

As to claim 37:
Takeda et al. discloses:
A base station comprising:
an antenna; and
a processor operatively coupled to the antenna, the processor and the antenna configured to send downhnk control information (DCI) comprising an assignment of resources for a downhnk transmission and an indication that one or more subresources within the assigned resources are reserved, 
(“For example, the radio base station, user terminals and so on according to one embodiment of the present invention may function as a computer that executes the processes of the radio communication method of the present invention. FIG. 19 is a diagram to show an exemplary hardware structure of a radio base station and a user terminal according to one embodiment of the present invention. Physically, the above-described radio base stations 10 and user terminals 20 may be formed as a computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, communication apparatus 1004, input apparatus 1005, output apparatus 1006 and a bus 1007.4”; Takeda et al.; 0197)

(“To receive the DL data, for example, when short-TTI DCI schedules short TTIs in part of the resources for the long TTI's DL data, or when puncturing DCI commands puncturing of these resources, UE may puncture these resources. If the UE fails to decode the DL data of the long TTI, the UE may indicate the soft bits corresponding to punctured resources as unknown, or may not save these soft bits (see the first embodiment).”; Takeda et al.; 0113)
(“FIG. 12 is a diagram to show examples of resources specified by the DCIs of the second embodiment. In FIG. 12, the long TTI data is scheduled by long-TTI DCI. The punctured resources of short TTIs #2 and #5 may be designated by separate puncturing DCIs, or may be designated together, by one puncturing DCI. The short TTI data of short TTI #4 is scheduled by short-TTI DCI. The long-TTI DCI and the short-TTI DCI are generated and transmitted so as to be detected by the same UE.”; Takeda et al.; 0112)
(“(1) long-TTI DCI (DL control information for long TTI scheduling)”; Takeda et al.; 0108)
(“(2) short-TTI DCI (DL control information for short TTI scheduling)”; Takeda et al.; 0109)

“UE”/”user terminals” maps to “WTRU”,
“radio base station” maps to “base station”
“antennas” maps to “antenna”,
“processor” maps to “processor”,
FIG. 19 illustrates “coupled”
“receive DL data”/”long TTI's DL data” maps to “downlink transmission”,
“long TTI data is scheduled by long-TTI DCI”/“long TTI data scheduled by DCI”/FIG. 12 maps to “DCI”,
 “scheduled” maps to “assignment”

wherein the one or more subresources are configured via radio resource control (RRC) signaling; and
  (“(3) puncturing DCI (DL control information for commanding puncturing)”; Takeda et al.; 0110)
(“Also, resources in a long TTI that can be punctured by short TTIs (time resources where short TTIs can be scheduled) may be determined in advance, or may be configured in UE through higher layer signaling and so on. This allows the UE to determine which bits of the original long TTI data soft bits correspond to.”; Takeda et al.; 0066)
(“Information related to the methods of controlling soft bits described with each embodiment, information related to puncturing DCI, and/or other pieces of information may be defined in the specification in advance, and may be reported 
“short TTIs” maps to “subresources”
“puncturing DCI commands puncturing these resources” maps to “indication included in the DCI”, where “commands” maps to “indication”,
“puncturing”/”punctured resources as unknown”/”punctured resource specified by DCI”/”punctured resources of short TTIs #2 and #5” maps to “one or more subresources within the assigned resources are reserved”, where “puncturing”/”punctured” maps to “reserved”
“resources in a long TTI that can be punctured by short TTIs (time resources where short TTIs can be scheduled) may ... may be configured in UE through higher layer signaling”/”information related to puncturing DCI...using higher layer”/”using higher layer signaling (for example, radio resource control (RRC) signaling” maps to “the one or more subresources are configured by higher layers”, where “higher layer signaling” is considered as analogous or includes “radio resource control (RRC) signaling”

the processor and the antenna further configured to send the downlink ... using a portion of the assigned resources, wherein the portion excludes the one or more subresources.
 (where
“receive the DL data”/”long TTI”/”long TTI’s DL data”/”soft bits...unknown” maps to “receive the downlink...in a portion of the assigned resources”, where a portion of the “DL data”/”long TTI’s DL data” is received a portion of the “long TTI” except as “punctured” by the “short TTI” which maps to “portion of the assigned subresources”, where “short TTI” maps to “one or more subresources”, where “punctured”/”unknown” maps to “excludes”

Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are  at least determined by a symbol level bitmap in a time domain that is configured via radio resource control (RRC) signaling; and
[receive the downlink] transmission

However, Chen et al. further teaches a bitmap capability which includes:
wherein the one or more subresources are at least determined by a symbol level bitmap in a time domain that is configured via radio resource control (RRC) signaling; and
(“Thus, base station 105-a may determine what resources are being used by low latency communication 210. Base station 105-a may then generate a low 
(where
“RBs” maps to “one or more subresources”,
“In some examples, the indicator may be or include a bitmap, which may indicate whether low latency transmissions have been scheduled in prior symbols of a subframe”/”The indicator may include granularity in the ... or time domain” maps to “are at least determined by a symbol level bitmap in a time domain”, “determined”, “bitmap...prior symbols” maps to “symbol level bitmap”, “in the...time domain” maps to “in a time domain”
“the indicator may be sent in symbols that include broadcast-type” maps to “configured via radio resource control (RRC) signaling”, where “broadcast” maps to “RRC”, where 3GPP indicates that the “RRC protocol” includes “broadcast of system information” (3GPP; p.23-24 Section 4.4)

 [receive the downlink] transmission
(“Moreover, because the numerology of such low latency symbols may be consistent with numerology for non-low latency system operation, low latency-capable devices can utilize the low latency symbols while non-low latency devices can readily ignore the symbols.”; Chen et al.; 0031)
(“A receiving device may detect a signal associated with low latency transmissions and decode a non-low latency communication accordingly.”; Chen et al.; 0007)
(“The UE 115 may use the indicator to mitigate low latency interference and to reliably decode the non-low latency communication.”; Chen et al.; 0058)
(“UE 115-c may receive the low latency indicator during the non-low latency transmission and may decode the received data according to the received indictor.”; Chen et al.; 0070)
(where
“[receive the downlink] transmission”,
“ignore the symbols”/”use the indicator...to reliably decode”/”decode...according to the received indicator” maps to “the portion excludes the one or more subresources”

Chen et al. teaches that information for two types of communication devices may overlap and communicates an indicator so a device can determine which portions of a resource to skip for decoding.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bitmap capability of Chen et al. into Takeda et al.. By modifying the communication capability of the UE/base station of Takeda et al. to include the bitmap capability as taught by the UE/base station of Chen et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interference mitigation (Chen et al.; 0030) are achieved.

As to claim 38:
Takeda et al. discloses:
wherein the one or more subresources comprise a subset of resource blocks and symbols within the assigned resources.

(“The DCI of (1) has a relatively long cycle, and may be transmitted and/or received, for example, at a frequency of once per subframe (one long TTI). The DCIs of (2) and (3) have a relatively short cycle, and may be transmitted and/or received, for example, at a frequency of once every two symbols (one short TTI). Note that the DCIs of (2) and (3) may have different transmission cycles (monitoring cycles), and, for example, one may be an integral multiple of the other.”; Takeda et al.; 0111)
(where FIG. 12 illustrates “subset”)

As to claim 39:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are configured with a subcarrier spacing.

However, Chen et al. further teaches a spacing capability which includes:
wherein the one or more subresources are configured with a subcarrier spacing.
(“For instance, in certain systems supporting low latency may include a 15 kHz tone spacing and a cyclic prefix (CP) duration of roughly 71 μs.”; Chen et al.; 0031)
(“The spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth. For example, K may be equal to 72, 180, 300, 600, 900, or 1200 with a subcarrier spacing of 15 kilohertz (KHz) for a corresponding system bandwidth”; Chen et al.; 0049)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the spacing capability of Chen et al. into Takeda et al.. By modifying the communication capability of the UE/base station of Takeda et al. to include the spacing capability as taught by the UE/base station of Chen et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interference mitigation (Chen et al.; 0030) are achieved.

As to claim 40:
Takeda et al. discloses:
wherein the one or more subresources are configured with a time-domain pattern for repetition.



Claim(s) 27, 28, 29, 34, 35, 36, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US 20190268096 (cited in Non-Final Rejection dated 6/19/2020) in view of Chen et al. US 20160234857 and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 11), June 2016, 3GPP, 3GPP TS 36.331 V11.16.0 and Yeo et al. US 20180359745 20180227958 (cited in Non-Final Rejection dated 6/19/2020).

As to claim 27:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are determined by a resource block level bitmap in a frequency domain.

However, Yeo et al. further teaches a mapping capability which includes:
wherein the one or more subresources are determined by a resource block level bitmap in a frequency domain.
(“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency domain. As another example, referring to FIG. 15, the resource region 1512 containing up to the first three OFDM symbols in the second slot of each subframe may be subdivided in the frequency domain into L RB groups including N.sub.RB.sup.shorTTI,1 RBs, N.sub.RB.sup.shortTTI,2 RBs, . . . , N.sub.RB.sup.shorTTI,L RBs, respectively (1514, 1516, 1518).”; Yeo et al.; 0198)
(“The first embodiment relates to a shortened-TTI transmission scheme where the BS sends downlink control information for shortened-TTI UEs in the first slot of each subframe by use of a specific DCI format. For example, the DCI format serving as scheduling information (DL grant) for shortened-TTI downlink data may be configured to fully or partially include the following control information. [0135] Resource allocation type 0/1 flag: this indicates whether the resource allocation scheme is of type 0 or type 1. Type 0 indicates resource 
(“The basic unit of resources in the time-frequency domain is a resource element (RE) 112. The RE may be represented by an OFDM symbol index and a subcarrier index. A resource block (RB, or physical resource block (PRB)) 108 is defined by N.sub.symb consecutive OFDM symbols 102 in the time domain and N.sub.RB consecutive subcarriers 110 in the frequency domain.”; Yeo et al.; 0010)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mapping capability of Yeo et al. into Takeda et al.. By modifying the mapping capability of the UE/base station of Takeda et al. to include the mapping capability as taught by the UE/base station of Yeo et al., the benefits of improved interoperability (Yeo et al.; 0042) are achieved.


As to claim 28:
Takeda et al. as described above does not explicitly teach:
wherein the resource block level bitmap is configured by RRC signaling.

However, Yeo et al. further teaches a higher layer capability which includes:
wherein the resource block level bitmap is configured by RRC signaling.
(“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency domain. As another example, referring to FIG. 15, the resource region 1512 containing up to the first three OFDM symbols in the second slot of each subframe may be subdivided in the frequency domain into L RB groups including N.sub.RB.sup.shorTTI,1 RBs, N.sub.RB.sup.shortTTI,2 RBs, . . . , N.sub.RB.sup.shorTTI,L RBs, respectively (1514, 1516, 1518).”; Yeo et al.; 0198)
(where paragraph 0125 of Takeda et at. Teaches that “higher layer signaling” is analogous or includes “radio resource (RRC) signaling”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer capability of Yeo et al. into Takeda et al.. By modifying the mapping capability of the UE/base station of Takeda et al. to include the higher layer capability as taught by the UE/base station of Yeo et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interoperability (Yeo et al.; 0042) are achieved.

As to claim 29:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources comprise a first group of subresources out of a plurality of subresources configured by the RRC signaling.

However, Yeo et al. further teaches a RBG capability which includes:
wherein the one or more subresources comprise a first group of subresources out of a plurality of subresources configured by RRC signaling.
 (“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency domain. As another example, referring to FIG. 15, the resource region 1512 containing up to the first three OFDM symbols in the second slot of each subframe may be subdivided in the frequency domain into L RB groups including N.sub.RB.sup.shorTTI,1 RBs, N.sub.RB.sup.shortTTI,2 RBs, . . . , N.sub.RB.sup.shorTTI,L RBs, respectively (1514, 1516, 1518).”; Yeo et al.; 0198)
(“The first embodiment relates to a shortened-TTI transmission scheme where the BS sends downlink control information for shortened-TTI UEs in the first slot of each subframe by use of a specific DCI format. For example, the DCI format serving as scheduling information (DL grant) for shortened-TTI downlink 
(where paragraph 0125 of Takeda et at. Teaches that “higher layer signaling” is analogous or includes “radio resource (RRC) signaling”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RBG capability of Yeo et al. into Takeda et al.. By modifying the RBG capability of the UE/base station of Takeda et al. to include the mapping capability as taught by the UE/base station of Yeo et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interoperability (Yeo et al.; 0042) are achieved.

As to claim 34:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are determined by a resource block level bitmap in a frequency domain.


wherein the one or more subresources are determined by a resource block level bitmap in a frequency domain.
(“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency domain. As another example, referring to FIG. 15, the resource region 1512 containing up to the first three OFDM symbols in the second slot of each subframe may be subdivided in the frequency domain into L RB groups including N.sub.RB.sup.shorTTI,1 RBs, N.sub.RB.sup.shortTTI,2 RBs, . . . , N.sub.RB.sup.shorTTI,L RBs, respectively (1514, 1516, 1518).”; Yeo et al.; 0198)
(“The first embodiment relates to a shortened-TTI transmission scheme where the BS sends downlink control information for shortened-TTI UEs in the first slot of each subframe by use of a specific DCI format. For example, the DCI format serving as scheduling information (DL grant) for shortened-TTI downlink data may be configured to fully or partially include the following control information. [0135] Resource allocation type 0/1 flag: this indicates whether the resource allocation scheme is of type 0 or type 1. Type 0 indicates resource allocation in the unit of Resource Block Group (RBG) by use of a bitmap. In the LTE system, the basic scheduling unit is a RB represented as a time-frequency domain resource. An RBG including multiple RBs is the basic scheduling unit for 
(“The basic unit of resources in the time-frequency domain is a resource element (RE) 112. The RE may be represented by an OFDM symbol index and a subcarrier index. A resource block (RB, or physical resource block (PRB)) 108 is defined by N.sub.symb consecutive OFDM symbols 102 in the time domain and N.sub.RB consecutive subcarriers 110 in the frequency domain.”; Yeo et al.; 0010)

As to claim 35:
Takeda et al. as described above does not explicitly teach:
wherein the resource block level bitmap is configured by RRC signaling.

However, Yeo et al. further teaches a higher layer capability which includes:
wherein the resource block level bitmap is configured by the RRC signaling. 
(“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency domain. As another example, referring to FIG. 15, the resource region 1512 
(where paragraph 0125 of Takeda et at. Teaches that “higher layer signaling” is analogous or includes “radio resource (RRC) signaling”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer capability of Yeo et al. into Takeda et al.. By modifying the mapping capability of the UE/base station of Takeda et al. to include the higher layer capability as taught by the UE/base station of Yeo et al., the benefits of improved interoperability (Yeo et al.; 0042) are achieved.

As to claim 36:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources comprise a first group of subresources out of a plurality of subresources configured by RRC signaling.

However, Yeo et al. further teaches a RBG capability which includes:
wherein the one or more subresources comprise a first group of subresources out of a plurality of subresources configured by RRC signaling.
 (“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency domain. As another example, referring to FIG. 15, the resource region 1512 containing up to the first three OFDM symbols in the second slot of each subframe may be subdivided in the frequency domain into L RB groups including N.sub.RB.sup.shorTTI,1 RBs, N.sub.RB.sup.shortTTI,2 RBs, . . . , N.sub.RB.sup.shorTTI,L RBs, respectively (1514, 1516, 1518).”; Yeo et al.; 0198)
(“The first embodiment relates to a shortened-TTI transmission scheme where the BS sends downlink control information for shortened-TTI UEs in the first slot of each subframe by use of a specific DCI format. For example, the DCI format serving as scheduling information (DL grant) for shortened-TTI downlink data may be configured to fully or partially include the following control information. [0135] Resource allocation type 0/1 flag: this indicates whether the resource allocation scheme is of type 0 or type 1. Type 0 indicates resource allocation in the unit of Resource Block Group (RBG) by use of a bitmap. In the LTE system, the basic scheduling unit is a RB represented as a time-frequency domain resource. An RBG including multiple RBs is the basic scheduling unit for type 0. Type 1 indicates allocation of a specific RB in one RBG.”; Yeo et al.; 0134)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RBG capability of Yeo et al. into Takeda et al.. By modifying the RBG capability of the UE/base station of Takeda et al. to include the mapping capability as taught by the UE/base station of Yeo et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interoperability (Yeo et al.; 0042) are achieved.

As to claim 41:
Takeda et al. as described above does not explicitly teach:
wherein the one or more subresources are determined by a resource block level bitmap in a frequency domain.

However, Yeo et al. further teaches a mapping capability which includes:
wherein the one or more subresources are determined by a resource block level bitmap in a frequency domain.
(“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency 
(“The first embodiment relates to a shortened-TTI transmission scheme where the BS sends downlink control information for shortened-TTI UEs in the first slot of each subframe by use of a specific DCI format. For example, the DCI format serving as scheduling information (DL grant) for shortened-TTI downlink data may be configured to fully or partially include the following control information. [0135] Resource allocation type 0/1 flag: this indicates whether the resource allocation scheme is of type 0 or type 1. Type 0 indicates resource allocation in the unit of Resource Block Group (RBG) by use of a bitmap. In the LTE system, the basic scheduling unit is a RB represented as a time-frequency domain resource. An RBG including multiple RBs is the basic scheduling unit for type 0. Type 1 indicates allocation of a specific RB in one RBG.”; Yeo et al.; 0134)
(“The basic unit of resources in the time-frequency domain is a resource element (RE) 112. The RE may be represented by an OFDM symbol index and a subcarrier index. A resource block (RB, or physical resource block (PRB)) 108 is defined by N.sub.symb consecutive OFDM symbols 102 in the time domain and N.sub.RB consecutive subcarriers 110 in the frequency domain.”; Yeo et al.; 0010)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the mapping capability of Yeo et al. into Takeda et al.. By modifying the mapping capability of the UE/base station of Takeda et al. to include the mapping capability as taught by the UE/base station of Yeo et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interoperability (Yeo et al.; 0042) are achieved.


As to claim 42:
Takeda et al. as described above does not explicitly teach:
wherein the resource block level bitmap is configured by RRC signaling.

However, Yeo et al. further teaches a higher layer capability which includes:
wherein the resource block level bitmap is configured by RRC signaling. 
(“The above scheme for configuring RB ranges to which the PDCCH for shortened-TTI UEs can be mapped and higher-layer signaling the same can be modified in various ways. For example, referring to FIG. 14, the RBs to which the PDCCH for shortened-TTI UEs can be mapped may be allocated as N.sub.RB.sup.shortTTI,i RBs (1412) distributed in the overall downlink frequency domain. As another example, referring to FIG. 15, the resource region 1512 containing up to the first three OFDM symbols in the second slot of each subframe may be subdivided in the frequency domain into L RB groups including 
(where paragraph 0125 of Takeda et at. Teaches that “higher layer signaling” is analogous or includes “radio resource (RRC) signaling”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the higher layer capability of Yeo et al. into Takeda et al.. By modifying the mapping capability of the UE/base station of Takeda et al. to include the higher layer capability as taught by the UE/base station of Yeo et al., the benefits of reduced overhead (Takeda et al.; 0118) with improved interoperability (Yeo et al.; 0042) are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464